Citation Nr: 1825808	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's bilateral hearing loss was caused or aggravated beyond normal progression by his active service.

2. Current tinnitus is not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist
      
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In addition, certain listed chronic diseases, such as tinnitus and sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112; Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b). Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; (2) there is a post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology. The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley, 5 Vet. App. at 157. 

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Here, the report of the Veteran's August 1977 enlistment examination contains a clinical finding of pre-existing right ear hearing loss. The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C. § 1111, does not extend to the Veteran's right ear hearing loss. The case then becomes a question of aggravation. Under 38 U.S.C. § 1153; 38 C.F.R. § 3.306, a pre-existing disability will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening. Conversely, aggravation will not be conceded where the pre-existing disability underwent no discernible increase in severity in service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Mere "temporary or intermittent flare-ups" of a pre-existing condition are generally insufficient to show that in-service worsening has occurred. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach. Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends are related to excessive noise exposure from jet engines while working on flight decks during his military service.

Service treatment records indicate that the Veteran demonstrated hearing loss in his right ear upon enlistment, as the auditory threshold for 4000 Hertz was 60 decibels. See August 1977 Enlistment Examination. Upon separation, audiogram results revealed that the Veteran continued to exhibit hearing loss in the right ear, based upon auditory thresholds of 55 decibels and 40 decibels at 3000 Hertz and 4000 Hertz, respectively. See August 1981 Separation Examination. However, the Board notes that the audiograms indicate that the right ear demonstrated improvement at 4000 Hertz from the time of enlistment to separation. Additionally, the veteran affirmatively denied having any audiological symptoms or disabilities at the time of the separation examination. Thus, the service treatment records tend to establish that left ear hearing loss was not present during service and that the pre-existing right ear hearing loss had not worsened.

A VA audiological examination conducted in March 2014 shows auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
70
65
LEFT
25
30
25
60
60

Because the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater in both ears, bilateral hearing loss for VA purposes is established. See 38 C.F.R. § 3.385. 

This same VA examination reflects a diagnosis of tinnitus. 

In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to the claims for bilateral hearing loss and tinnitus. See Walker, 708 F.3d at 1337.

Next, the evidence of record indicates that the Veteran suffered noise exposure during service. 

At his Board hearing, the Veteran credibly testified that he was exposed to the noise of jet engines while working on flight decks during service. He also stated that he noticed a ringing in his ears during service, as well as hearing loss upon separation from service. See August 2015 Board Hearing Transcript p. 3-4.

However, the Board finds that the record does not contain evidence indicating that it is at least as likely as not that the currently diagnosed bilateral hearing loss and tinnitus are a result of the noise exposure during service.

The March 2014 examiner opined that the Veteran's hearing loss was not related to service based upon the absence of a significant change in thresholds between the enlistment and separation audiograms, as well as evidence indicating post-service noise exposure. Indeed, the examiner noted that the Veteran reported occasional loud noise exposure while working as a welder on a drill rig, in addition to hunting and using a snow machine after service. The examiner further concluded that the Veteran's pre-existing right ear hearing loss was not aggravated beyond normal progression during his military service, as the audiograms indicated that the right ear had improved at the time of separation. 

Regarding tinnitus, the March 2014 examiner opined that the disability was less likely than not related to the Veteran's military service based upon the reported onset of several years prior to the examination, which was about 30 years after separation from service. The examiner further reasoned that the popping and pressure sensations, as reported by the Veteran, suggested that Eustachian tube dysfunction could not be ruled out as the cause of the tinnitus.

The Board finds that the March 2014 VA examiner's opinion is adequate and the most probative evidence of record on these matters. The examiner detailed the relevant evidence in the claims file, properly accepted as true the Veteran's account of in-service noise exposure as an avionics technician, and documented his pre-existing hearing loss and his reported onset of tinnitus as several years prior to the examination. Nevertheless, the examiner concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure, and that his military service did not aggravate his pre-existing right ear hearing loss beyond normal progression. These conclusions were based on a thorough review of the claims file and consideration of the Veteran's service treatment records, which reflected no significant changes in his hearing abilities, as well as his reported onset of symptoms.

Although the Board has considered the lay statements of the Veteran, he does not have medical expertise, and therefore is not competent to give a probative opinion concerning the etiology of his hearing loss or tinnitus. Furthermore, he has presented conflicting reports as to when he first noticed his tinnitus, stating, on separate occasions, that the symptoms began during service, as well as several years prior to the March 2014 VA examination. Therefore, any such assertions of a medical link between the hearing disabilities and military service are not probative.

Although disabilities of the nervous system, including sensorineural hearing loss and tinnitus, are subject to presumptive service connection; service connection would not be warranted unless the bilateral hearing loss or tinnitus manifested to a compensable degree within a year of the Veteran's release from active service or if he exhibited continuity of symptomatology since that time. In this case, there is no probative evidence of bilateral hearing loss or tinnitus manifested to a compensable degree within one year from discharge, nor is there a probative evidence showing of continuity of symptomatology. 

Ultimately, the weight of the evidence is against a finding of continuity of symptoms of bilateral hearing loss or tinnitus, or a permanent worsening of the pre-existing right ear hearing loss beyond normal progression dating back to service or a presumptive period. The Board bases these findings on the VA examiner's well-supported opinion that the disabilities were not related to in-service noise exposure, as well as the Veteran's report that the onset of his tinnitus did not begin until several years prior to the March 2014 VA examination. Furthermore, the service treatment records demonstrate no hearing loss complaints and specific hearing test results show no worsening of the condition, rather they indicate that the Veteran's right ear hearing ability improved prior to separation. Therefore, it would be difficult to reasonably conclude his hearing loss was aggravated by service.

In conclusion, the weight of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. Reasonable doubt does not arise and the claims are denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


